                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

JOHN DOE,                                                )
                                                         )
             Plaintiff,                                  )
                                                         )       Civil Action No. 7:18-cv-170
 v.                                                      )
                                                         )       By: Elizabeth K. Dillon
VIRGINIA POLYTECHNIC INSTITUTE                           )           United States District Judge
AND STATE UNIVERSITY, et al.,                            )
                                                         )
             Defendants.                                 )

                                       MEMORANDUM OPINION

         Plaintiff moves for leave to proceed under the pseudonym “John Doe.” For the following

reasons, the court holds that his privacy interest outweighs the presumption of openness in

judicial proceedings. It will thus grant the motion.

                                              I. BACKGROUND

         Plaintiff filed his complaint, under the pseudonym John Doe, against defendants Virginia

Polytechnic Institute and State University, Timothy Sands, Frank Shushok, Jr., Ennis McCrery,

Caroline Green, and Kyle Rose. All of the individual defendants were or are employed by the

University.1 (Compl. 1–2, Dkt. No. 1.)

         Doe alleges that he was falsely accused of sexually assaulting “Jane Roe” while enrolled

as an undergraduate at the University. According to Roe, on or about January 23, 2016, Doe

sexually assaulted her in Doe’s campus apartment unit. After an investigation by the Blacksburg

Police Department, Doe was charged with a misdemeanor that was later dismissed. Then, the

University’s Office of Equality and Accessibility (OEA) began an investigation, led by McCrery,

         1
           As alleged in plaintiff’s complaint, the individual defendants held or currently hold the following
positions at the University: Sands is the President, Shushok is a Senior Assistant Vice President, McCrery is a Title
IX Investigator, Green is a Student Conduct Hearing Agent, and Rose is a Student Conduct Hearing Agent. (Compl.
2.)



Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 1 of 9 Pageid#: 98
into the incident. (Id. at 3–4.) After a conduct hearing was held, in which Green and Rose

participated, Doe was found responsible for “verbal/non-verbal assault, sexual assault, battery,

and an alcohol beverage violation.” (Id. at 7.)

       Doe thereafter appealed the finding, “challenging the sufficiency of the evidence against

him and the improper investigation.” His appeal was denied, and he was expelled from the

University as a sanction. (Id.)

       Doe alleges violations of his due process rights under the United States and Virginia

Constitutions, violation of Title IX, negligence, and breach of contract. (Id. at 7–14.) Plaintiff

filed his complaint under the pseudonym “John Doe,” but he did not seek permission to proceed

under a pseudonym. Defendants moved to dismiss the complaint under Rule 10(a) of the Federal

Rules of Civil Procedure, seeking either “an order staying the time to respond to the Complaint

unless and until Plaintiff obtains leave to file under a pseudonym,” or dismissal of the complaint

for failure to obtain leave before filing under a pseudonym. (Mot. Dismiss 1, Dkt. No. 7.) In

response, Doe filed an opposition to defendants’ motion to dismiss and seeks leave to proceed

under a pseudonym. (Pl.’s Opp’n to Mot. Dismiss, Dkt. No. 14; Pl.’s Mot. Leave, Dkt. No. 15.)

He seeks to “proceed under a pseudonym to protect his and his accuser’s identities.” (Pl.’s Mem.

Supp. Mot. Leave 2, Dkt. No. 16.) Defendants filed a brief reply to Doe’s opposition. (Defs.’

Reply, Dkt. No. 22.) Defendants also filed a response to Doe’s motion for leave, in which they

state that they neither support nor oppose the motion. (Defs.’ Resp., Dkt. No. 23.)

                                         II. DISCUSSION

       Federal Rule of Civil Procedure 10(a) states: “[t]he title of the complaint must name all

parties.” The purpose of this rule “is to ‘apprise the parties of their opponents and to protect the

public’s legitimate interest in knowing all the facts and events surrounding court proceedings.’”



                                                  2

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 2 of 9 Pageid#: 99
 Doe v. Pittsylvania Cty., No. 4:11-cv-43, 2012 U.S. Dist. LEXIS 13618, at *3 (W.D. Va. Feb. 3,

 2012) (quoting Doe v. Hallock, 119 F.R.D. 640, 643 n.1 (S.D. Miss. 1987)). However, parties

 may proceed anonymously based on a number of exceptions to this requirement that have been

 articulated by courts. Roe v. Aware Woman Ctr. for Choice, 253 F.3d 678, 685 (11th Cir. 2001).

        “The ultimate test for deciding if a plaintiff should proceed anonymously is whether

 plaintiff ‘has a substantial privacy right which outweighs the customary and constitutionally-

 embedded presumption of openness in judicial proceedings.’” Pittsylvania Cty., 2012 U.S. Dist.

 LEXIS 13618, at *2–3 (some internal quotation marks omitted) (quoting Doe v. Frank, 951 F.2d

 320, 323 (11th Cir. 1992)). This presumption of openness is well grounded in our nation’s laws.

 Id. at *3. “Courts have long held that the First Amendment protections of freedom of speech and

 press safeguard the public’s right to attend trials, which must be ‘open to the public absent an

 overriding and clearly articulated interest to the contrary.’” Id. (quoting Doe 1 v. Merten, 219

 F.R.D. 387, 390–91 (E.D. Va. 2004)).

        But the presumption of openness is not absolute; anonymity may be appropriate in some

 cases. “The crucial interests served by open judicial proceedings are not compromised by

 allowing a party to proceed anonymously.” Id. at *4. If a plaintiff is granted leave to proceed

 under a pseudonym, the public is not denied its right to attend the proceedings or inspect the

 court’s opinions and orders on the underlying constitutional issue. Id. “[T]he only thing

 potentially being shielded from the public is plaintiff’s name and any court proceedings or

 opinions that might be necessary to determine standing.” Id. (quoting Doe v. Barrow Co., 219

 F.R.D. 189, 193 (N.D. Ga. 2003)). Still, “it is the exceptional case in which a court allows a

 party to proceed anonymously.” Id.




                                                  3

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 3 of 9 Pageid#: 100
        Whether a plaintiff is allowed to proceed anonymously is a decision committed to the

 sound discretion of the district court. Id. at *6. To guide this decision, the Fourth Circuit has

 provided the following five factors:

                [1] whether the justification asserted by the requesting party is
                merely to avoid the annoyance and criticism that may attend any
                litigation or is to preserve privacy in a matter of sensitive and
                highly personal nature; [2] whether identification poses a risk of
                retaliatory physical or mental harm to the requesting party or even
                more critically, to innocent non-parties; [3] the ages of the persons
                whose privacy interests are sought to be protected; [4] whether the
                action is against a governmental or private party; and, relatedly, [5]
                the risk of unfairness to the opposing party from allowing an action
                against it to proceed anonymously.

 James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993). Not all of these factors may be relevant to a

 given case, and there may be others that are. Id. Consequently, the trial court must “carefully

 review all the circumstances of [the] case and then decide whether the customary practice of

 disclosing the plaintiff’s identity should yield to the plaintiff’s privacy concerns.” Pittsylvania

 Cty., 2012 U.S. Dist. LEXIS 13618, at *7 (quoting Frank, 951 F.2d at 323).

        The court concludes that the factors relevant to this case weigh in favor of anonymity.

 A. Specific Sensitive and Personal Interest

        The first James factor asks whether the plaintiff’s reason for anonymity is due to a

 specific sensitive and personal privacy interest or whether it is merely to avoid the annoyance

 and criticism that comes with litigation. Doe contends that sexual assault allegations are a highly

 personal and sensitive matter, and that private, intimate details of his and Roe’s lives are likely to

 be at issue. (Pl.’s Mem. Supp. Mot. Leave 4.) The court agrees; the litigation here is clearly “a

 matter of sensitive and highly personal nature” because Doe is an accused perpetrator of sexual

 assault. James, 6 F.3d at 238; see Doe v. The Rector & Visitors of George Mason Univ., 179 F.

 Supp. 3d 583, 593 (E.D. Va. 2016) (“There can be no doubt that the litigation here focuses on a

                                                   4

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 4 of 9 Pageid#: 101
 matter of sensitive and highly personal nature. Plaintiff has been accused of sexual misconduct,

 the mere accusation of which, if disclosed, can invite harassment and ridicule.”) (internal

 citations and quotation marks omitted). Thus, the court agrees and believes that the first James

 factor weighs in favor of anonymity.

 B. Retaliatory Physical or Mental Harm

          The second James factor analyzes whether identification poses a risk of retaliatory

 physical or mental harm to the plaintiff or innocent non-parties. Here, Doe argues that he “could

 be targeted for retaliatory physical or mental harm based solely on the accusation that he

 committed sexual assault,” and that if he returned to the University, his public reputation would

 precede him and be detrimental to his “physical and mental health.” (Pl.’s Mem. Supp. Mot.

 Leave 5–6.) He also notes that “[t]here is no reason to lift [the] veil of anonymity now,” because

 “Virginia Tech affords anonymity to accusers and accused during the disciplinary proceedings.”

 (Id. at 5.) Last, Doe asserts that it would also be harmful to Roe if her name was publicized. (Id.

 at 6.)

          The court thinks that Doe’s identification may put him at risk for physical or mental harm

 by persons who know that Roe has accused him of sexual assault. Moreover, his identification

 has the potential to lead persons—especially those who are associated with Doe and Roe or

 know of Doe and Roe—to identify Roe as his accuser and identify other students who were

 involved in the investigative process. It is also likely that identification of Roe could result in

 her facing a risk of harm. See Doe v. Alger, 317 F.R.D. 37, 40 (W.D. Va. 2016). Therefore, this

 factor also weighs in favor of anonymity.




                                                   5

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 5 of 9 Pageid#: 102
 C. Ages of Persons Whose Privacy Interests Are Sought to Be Protected

         Under the third James factor, the court must weigh whether the young age of the persons

 seeking anonymity favors granting leave to proceed under a pseudonym. While Doe and Roe are

 adults, college students “may still possess the immaturity of adolescence,” particularly in the first

 few years of their schooling. Yacovelli v. Moser, No. 1:02-cv-596, 2004 U.S. Dist. LEXIS 9152,

 at *24 (M.D.N.C. May 20, 2014). However, here, Doe was accused of sexually assaulting Roe

 in his last year at school, shortly before he planned to graduate. Thus, this incident occurred

 when Doe was less than a year away from being a college graduate, and the court finds it likely

 that he no longer possessed the immaturity of adolescence. The court therefore believes that the

 third James factor weighs slightly against anonymity.

 D. Action Against Government or Governmental Activity

         Under the fourth James factor, the court considers whether the defendant is the

 government or a private party. Courts are more likely to allow a plaintiff to proceed under a

 pseudonym when the plaintiff challenges the government or government activity. Yacovelli,

 2004 U.S. Dist. LEXIS 9152, at *24–25. This is because “although the mere filing of a lawsuit

 against a private party may cause the defendant reputational and economic harm, such that

 fairness requires the identification of the plaintiffs, the government is not vulnerable to similar

 reputational harm, particularly in a case involving a challenge to the constitutional, statutory, or

 regulatory validity of government activity.” Int’l Refugee Assistance Project v. Trump, No.

 TDC-17-0361, 2017 WL 818255, at *3 (D. Md. Mar. 1, 2017); see also Pittsylvania Cty., 2012

 U.S. Dist. LEXIS 13618, at *10–11. Further, “[u]se of pseudonyms is more likely to be

 appropriate in cases challenging government activity because there is both ‘arguably a public

 interest in a vindication of . . . rights’ and a risk of stigmatization of the plaintiff, who often



                                                     6

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 6 of 9 Pageid#: 103
 represents a minority interest.” Int’l Refugee Assistance Project, 2017 WL 818255, at *3

 (quoting EW v. N.Y. Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003)).

         In this case, Doe’s action is against both the government and private parties. He notes

 that the private parties “are being sued in their official and individual capacities,” and asserts that

 because they are government employees, “there is much less concern than there would be with

 merely private individuals.” (Pl.’s Mem. Supp. Mot. Leave 6–7.) He also contends that there is

 a public interest in state activity that violates constitutional principles, and he believes this

 interest is advanced by preserving Doe’s and Roe’s anonymity. As such, he believes “this factor

 is neutral at worst and at best favors proceeding under a pseudonym.” (Id. at 7.)

         While Doe is challenging government activity and suing the private parties in their

 official capacities, his allegations also focus on the individual actions of the private parties. In

 another case, this court previously found that this factor did not weigh in favor of or against

 anonymity when the plaintiff brought an action against the president and vice president of a

 university in their official capacities and the allegation could be read either as an accusation

 against them individually, or “as an indictment of the University’s disciplinary process itself and

 not of the persons involved in it.” Alger, 317 F.R.D. at 41.

         In contrast, here, Doe plainly states that he is suing the individual defendants in both their

 official and individual capacities, and specifically alleges the following: 1) “McCrery, Green,

 and Rose are liable, in their personal capacities, for all damages arising out of” violation of the

 Virginia Constitution; 2) McCrery “disregarded [plaintiff’s] statements, failed to investigate

 evidence that would have exculpated him of the alleged offenses, and gave preference to the

 implausible and inconsistent statements of [Roe];” 3) McCrery “negligently failed to fairly and

 adequately investigate the allegations and gather the information required to reach an informed



                                                    7

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 7 of 9 Pageid#: 104
 conclusion concerning accountability;” and 4) “Green and Rose negligently failed to strictly

 abide by the right provided to [Doe] to ask questioners of his accuser during the Conduct

 Hearing.” (Compl. 9–10, 12.) Unlike in Alger, Doe’s allegations cannot be read as solely

 contesting the University’s disciplinary process itself, but must be read as also challenging the

 specific actions of the persons involved in that process. Therefore, this fourth James factor

 weighs against anonymity.

 E. Risk of Unfairness to Defendant

        The fifth James factor examines the risk of unfairness to the defendants from allowing

 the plaintiff to proceed anonymously. Doe contends there is no risk because the defendants are

 aware of Doe’s and Roe’s identities and counsel has used their real names in their discussions

 related to this case. (Pl.’s Mem. Supp. Mot. Leave 7.) The court agrees and finds that this factor

 weighs in favor of anonymity.

                                               * * *

        After giving consideration to all of the factors discussed above, the court concludes that

 Doe’s privacy interest outweighs the presumption of openness in judicial proceedings and that he

 may thus proceed anonymously in this case. In order to effectuate the court’s ruling, the court

 directs the parties to file all further identifying documents in the case only under the pseudonyms

 “John Doe” and “Jane Roe.”

                                          III. CONCLUSION

        For the foregoing reasons, the court will grant plaintiff’s motion for leave to proceed

 under a pseudonym and deny defendants’ motion to dismiss.




                                                  8

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 8 of 9 Pageid#: 105
       An appropriate order will follow.

       Entered: November 13, 2018.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                           9

Case 7:18-cv-00170-EKD-RSB Document 30 Filed 11/13/18 Page 9 of 9 Pageid#: 106
